                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


PLUMBERS & PIPEFITTERS LOCAL 625, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:18-cv-01097

NITRO CONSTRUCTION SERVICES, INC.,

                              Defendant.


                          MEMORANDUM OPNION AND ORDER

       Pending before the court is Defendant Nitro Construction Services, Inc.’s (“Nitro” or the

“defendant”), Objection to Order Ruling on Discovery Motions (ECF No. 60) (“Objection”). For

the reasons set forth below, the Objection is overruled.

       I. Background

       On August 5, 2019, the Honorable Dwane Tinsley, United States Magistrate Judge, entered

an Order addressing all the pending discovery motions. (ECF No. 56). Magistrate Judge Tinsley

granted in part and denied in part Plaintiffs Plumbers & Pipefitters Local 625, Plumbers &

Steamfitters Local 685, Plumbers & Steamfitters Local 83, and West Virginia Pipe Trades Health

& Welfare Fund’s (the “Fund”) (collectively, the “plaintiffs”) Motion for Protective Order (ECF

No. 26). Magistrate Judge Tinsley granted in part the plaintiffs’ Motion for Protective Order

insofar as the defendant may not notice the trustees’ depositions without first reviewing the

plaintiffs’ responses to the defendant’s written discovery requests. (ECF No. 56 at 2–3). Magistrate

Judge Tinsley granted in part and denied in part the defendant’s Motion to Compel (ECF No. 29),

insofar as the plaintiffs are ordered to respond to Interrogatories Nos. 8 and 11 within thirty days
of the date of the Order. Id. at 3. However, Magistrate Judge Tinsley denied the defendant’s request

for reasonable expenses in making its motions to compel. Id. at 4–5. Magistrate Judge Tinsley also

denied as moot the defendant’s second and third motions to compel (ECF Nos. 37, 47). Id. at 1–2.

Finally, Magistrate Judge Tinsley denied the defendant’s motion to strike (ECF No. 36). Id. at 4.

       The defendant objects to Magistrate Judge Tinsley’s ruling on the plaintiffs’ Motion for

Protective Order, in so far as the order requires the defendant to review the plaintiffs’ responses to

the defendant’s written discovery requests before it notices the depositions of the trustees. (ECF

No. 60 at 6–10). The defendant additionally objects to Magistrate Judge Tinsley’s denial of its

request for reasonable expenses in making its motions to compel (ECF Nos. 29, 37, 47). Id. at 10–

12.

       II. Standard of Review

       When a magistrate judge hears and determines a non-dispositive pretrial matter in a case,

a party may object to that determination within ten days after being served with a copy of the

decision. Fed. R. Civ. P. 72(a). The district judge in the case must consider timely objections and

“may modify or set aside any portion of a magistrate judge’s non-dispositive ruling ‘where it has

been shown that the magistrate judge’s order is clearly erroneous or contrary to law.’” Berman v.

Congressional Towers Ltd. P’ship-Section I, 325 F. Supp. 2d 590, 592 (D. Md. 2004) (quoting 28

U.S.C. § 636(b)(1)(A)); see also Fed. R. Civ. P. 72(a). Under the “clearly erroneous” standard,

“the court is only required to determine whether the magistrate judge’s findings are reasonable and

supported by the evidence.” Berman, 325 F. Supp. 2d at 592.
       III. Discussion

       I will review the pending motion and petition for clear error. See 28 U.S.C. § 636(b)(1)(A).

In the Objection to Magistrate Judge’s Order, the defendant objects to two specific parts of Judge

Tinsley’s Order.

       First, the defendant objects to the requirement that it review the plaintiffs’ responses to

discovery requests before the defendant notices the plaintiffs with depositions. ECF No. 56 at 6–

10. I find that this requirement does not contain clear error. As a general rule, discovery is

permitted in civil actions of “any non-privileged matter that is relevant to any party’s claim or

defense.” Fed. R. Civ. P. 26(b)(1). However, the Federal Rules of Civil Procedure do not support

cumulative discovery and state that the court can limit discover where “the party seeking discovery

has had ample opportunity to obtain the information by discovery in the action.” Fed. R. Civ. P.

26(b)(2)(C)(ii). Under Rule 26 of the Federal Rules of Civil Procedure, “the court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expenses.” Fed. R. Civ. P. 26(c). I find that Magistrate Judge Tinsley’s decision

was reasonable in light of the evidence—as reviewing the plaintiffs’ discovery responses before

noticing depositions would best prevent cumulative discovery and would better allow Magistrate

Judge Tinsley to evaluate the need to take depositions in proportion to their burden and expense.

I thus find that Magistrate Judge Tinsley’s decision was not clearly erroneous.

       Second, the defendant objects to Magistrate Judge Tinsley’s denial of its requests for

reasonable expenses spent on its motions to compel (ECF Nos. 29, 37, 47). (ECF No. 60 at 4). I

find that Magistrate Judge Tinsley’s denial does not contain clear error. Rule 37 of the Federal

Rules of Civil Procedure mandates that:


                                                3
               if the motion [to compel a discovery response] is granted… the court
               must, after giving an opportunity to be heard, require the party or
               deponent whose conduct necessitated the motion, the party or
               attorney advising that conduct, or both to pay the movant’s
               reasonable expenses incurred in making the motion, including
               attorney’s fees.

Fed. R. Civ. P. 37(a)(5). However, an award of expenses is not appropriate if “the opposing party’s

nondisclosure, response or objection was substantially justified” or “other circumstances make an

award of expenses unjust.” Id. Here, defendant’s first motion to compel (ECF No. 29) was granted

in part and defendant’s additional motions to compel (ECF Nos. 37 and 47) were denied as moot

because the plaintiffs agreed to respond to some of the requests and because the defendant

withdrew other requests (ECF No. 53 at 2–3). Magistrate Judge Tinsley gave two primary reasons

for his decision to deny reasonable expenses. First, some of the defendant’s affirmative defenses

appear meritless. Although “discovery motions are not the appropriate battleground” for deciding

the merit of defenses, that issue can factor into the decision to award or deny expenses under Rule

37. ECF No. 60 at 5. Second, it is difficult to calculate expenses because the defendant withdrew

some requests and the plaintiffs properly responded to some requests. These reasons for denying

expenses fall within the scope of the exceptions under Rule 37 of the Federal Rules of Civil

Procedure. Therefore, the defendant’s objection has not identified any clear errors in Magistrate

Judge Tinsley’s Order.

       IV. Conclusion

       Upon review of Magistrate Judge Tinsley’s Order and the defendant’s Objection, I FIND

that Magistrate Judge Tinsley’s Order was not clearly erroneous or contrary to law. Thus, I

OVERRULE the defendant’s Objection (ECF No. 60). The court DIRECTS the Clerk to send a

copy of this Order to counsel of record and any unrepresented party.

                                                4
ENTER:   October 18, 2019




  5
